The Chancellor.
The bill is filed to have the tax sale declared fraudulent and void; and not to foreclose the mortgage.
The tax was a lien on the premises, when Fitch, by warranty deed, conveyed them to Conant, and took from him the mortgage. It belonged to Fitch, in his lifetime, to pay the tax; and to complainants, after his death, as the devisees and trustees of his estate. Had they purchased the premises at the tax sale, as they designed doing, and probably would have done but for the gross imposition practiced upon them by A. Snyder, — for the bill, on the present motion, must be taken to be true in all respects, — this Court would not permit them to use the tax title to defeat Conant’s title under their devisor. On the contrary, it would presume that they had purchased the tax title to prevent a failure of Conant’s title, and to pro*493tect themselves against a breach of their devisor’s covenant of warranty. Neither would it have superseded the necessity of their foreclosing the mortgage, to cut off Conant’s equity of redemption, as they supposed.
Complainants have an interest in sustaining Conant’s title, aside from the mortgage. If no mortgage had been given, as devisees, they would be liable, so far as they have property from their devisor, for a failure of Conant’s title. Whatever interest Conant has in the present suit is consequential, not direct. Andrew Snyder was guilty of no fraud as to him. Conant did not offer to pay the tax; nor was he present at the sale, and prevented from purchasing the tax title, for the better security of his own title, by the unwarrantable conduct of A. Snyder. And, should complainants fail in the present suit, and he in the end be ousted by the tax title, his remedy against them on the warranty would still be good. He is not therefore, we think, a necessary party to the present proceedings.
The case made by the bill is one of actual, not constructive fraud; and, if sustained, defendants must lose what they have paid. How v. Camp, ante 427. Equity will not protect them against the consequences of their own fraudulent conduct.
Where the bill prays an injunction, but it is omitted in the prayer for process, it is a good ground for refusing an injunction, but not for dissolving it after it has been allowed.
Motion denied, with $5 costs.